DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/03/2021 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Nomoto (WO 2015/133530 A1 cited in IDS) in view of Yonezawa et al. (US 2008/0266493 A1). It is noted that when utilizing Nomoto, the disclosures of the reference are based on US 2017/0015088 A1 (cited in IDS) which is an English language equivalent of the reference. Therefore, the paragraph numbers cited with respect to Nomoto are found in US ‘088.

Regarding claims 1-7, Nomoto disclose a laminate comprising a layer including a resin composition (i.e. B) and a layer including polycarbonate resin (i.e. A) (see Abstract). The resin composition comprises an SMA resin (copolymer b1) comprising 50 to 85 mass% of structural unit derived from aromatic vinyl compound such as styrene, 15 to 50 mass% of structural unit derived from acid anhydride such as maleic anhydride and 1 to 35 mass% of structural unit derived from methacrylate ester monomer (see paragraphs 0029-0033). The resin composition also includes a methacrylate resin (MMA) (i.e. copolymer b3) comprising 90 mass% or more of structural unit derived from methyl methacrylate and other structural units (see paragraph 0016, 
Nomoto does not disclose presently claimed copolymer b3. 
Yonezawa et al. disclose a copolymer comprising 40 to 90 wt% methyl methacrylate, 10 to 40 wt% styrene and 5 to 19 wt% maleic anhydride from the view points of the heat resistance and photoelastic coefficient (see paragraph 0173).
In light of motivation for using copolymer disclosed by Yonezawa et al. as described above, it therefore would have been obvious to one of the ordinary skill in the art to use copolymer of Yonezawa et al. as the methyl methacrylate resin in Nomoto in order to obtain heat resistance and photoelastic coefficient, and thereby arrive at the claimed invention. 

Regarding claims 8 and 9, Nomoto disclose the thickness of the layer composed of the resin composition (B) is from 0.01 to 0.5 mm, i.e. 10 to 500 microns (see paragraph 0066). The thickness of the layer composed of polycarbonate (A) is 0.02 to 4.9 mm, i.e. 20 to 4900 microns (see paragraph 0067). Accordingly, the total thickness of the laminate is 0.03 to 5.4 microns.  Therefore, the proportion of thickness of the layer composed of the resin composition (B) is 0.18 to 1666 wt%

Regarding claim 10, Nomoto et al. disclose the molecular weight of SMA resin (copolymer b1) is 40,000 to 300,000 (see paragraph 0037).

Regarding claim 11, Nomoto et al. disclose the molecular weight of polycarbonate resin is 10,000 to 100,000 (see paragraph 0052).

Regarding claim 12, Nomoto et al. disclose the resin composition (B) can include ultraviolet absorbing agent (see paragraph 0042).

Regarding claims 13 and 14, Nomoto discloses a laminate comprising layers 3, 1 and 2, wherein the layer 3 is abrasion resistant layer, layer 1 is the resin composition (i.e. B) and layer 2 is polycarbonate (i.e. A) (see paragraphs 0068-0069). The abrasion resistant layer reads on weatherability treatment given that it provides abrasion resistance. 

Regarding claim 15, Nomoto disclose the laminate is excellent in transparency (see Abstract). Accordingly, the laminate of Nomoto reads on a transparent substrate material comprising the resin laminate.

Regarding claim 16, Nomoto disclose the resin laminate is used for a cover of a display device (see paragraph 0152). Accordingly, the resin laminate of Nomoto reads on a transparent protective material comprising the resin laminate.

Regarding claims 17 and 18, Nomoto disclose the resin laminate is used for a cover of a display device (see paragraph 0152). Accordingly, the resin laminate of Nomoto reads on a touch screen front panel protective plate or a front panel plate for a portable electronic equipment.
While there is no explicit disclosure that the resin laminate is a touch screen front panel protective plate or a front panel plate for an office automation equipment or a portable electronic equipment as presently claimed, applicants attention is drawn to MPEP 2111.02 which states that “if the body of a claim fully and intrinsically sets forth all the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the 
It is the examiner’s position that the preamble does not state any distinct definition of any of the claimed invention’s limitations and further that the purpose or intended use, i.e. a touch screen front panel protective plate or a front panel plate for an office automation equipment or a portable electronic equipment, recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art resin laminate and further that the prior art structure which is a resin laminate identical to that set forth in the present claims is capable of performing the recited purpose or intended use.

Response to Arguments
Applicant's arguments filed 03/03/2021 have been fully considered. In light of amendments, new grounds of rejections are set forth above. All arguments except as set forth below are moot in light of new grounds of rejections.

Applicants argue that Yonezawa is directed to high-birefringence optical materials (e.g., Abstract), which are preferably polarized (e.g., [0005]). Yonezawa provides several “evaluation methods” for its materials ([0283]-[0321]). The only evaluation method relating to photoelastic coefficient appears to be method (I) ([0284]-[0289]), which apparently is an evaluation relating to birefringence. The only evaluation method relating to heat resistance appears to be method (VIII) ([0318]-[0321]), which apparently evaluates changes in polarization after a heat/humidity stress test. Thus, the motivation to combine as proposed in the Office Action prima facie case of obviousness.
Nomoto discloses laminate suitable for optical members and prevents defects in the appearance such as warpage in hot and humid environments (see paragraphs 0013 and 0152). Yonezawa et al. disclose resin composition for optical material (see Abstract). Further, Yonezawa et al. disclose a molded article is used as the protective film of polarizer and has little warpage and excellent durablility against heat and humidity (see paragraph 0405). Therefore, given that both Nomoto and Yonezawa et al. are directed to optical members and given that both Nomoto and Yonezawa et a. prevent warpage and provide durability against hot and humid environment, Nomoto and Yonezawa et al. are properly combinable.
Further, given that Nomoto disclose laminate is suitable for optical member, the teachings of Yonezawa regarding birefringence, photoelastic coefficient, polarization and heat resistance will be applicable to Nomoto.

Applicants argue that moreover, the resin of Yonezawa that the Office alleges would be obvious to combine with Nomoto has a purpose apparently unrelated to any need disclosed in prima facie case of obviousness.
Nomoto discloses laminate suitable for optical members and prevents defects in the appearance such as warpage in hot and humid environments (see paragraphs 0013 and 0152). Yonezawa et al. disclose resin composition for optical material (see Abstract). Further, Yonezawa et al. disclose a molded article is used as the protective film of polarizer and has little warpage and excellent durablility against heat and humidity (see paragraph 0405). Therefore, given that both Nomoto and Yonezawa et al. are directed to optical members and given that both Nomoto and Yonezawa et al. prevent warpage and provide durability against hot and humid environment, Nomoto and Yonezawa et al. are properly combinable.
Further, given that Nomoto disclose laminate is suitable for optical member, the teachings of Yonezawa regarding polarizing material will be applicable to Nomoto.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRUPA SHUKLA whose telephone number is (571)272-5384.  The examiner can normally be reached on M-F 7:00-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KRUPA SHUKLA/Examiner, Art Unit 1787   

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787